         Case 1:19-cv-00900-SMV Document 30 Filed 07/31/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

KEVIN SALOMON GONZALES,

       Plaintiff,

v.                                                                 No. 19-cv-0900 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

                                       JUDGMENT

       Having denied Plaintiff’s Motion to Reverse or Remand [Doc. 19], by a Memorandum

Opinion and Order entered concurrently herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Defendant.

       IT IS SO ORDERED.




                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent
